

EXHIBIT 10.1
AMENDATORY AGREEMENT


AMENDATORY AGREEMENT dated as of June 5, 2006, among NATIONAL PENN BANCSHARES,
INC., a Pennsylvania business corporation and registered bank holding company
("NPB"); NATIONAL PENN BANK, a national banking association ("Bank"); and WAYNE
R. WEIDNER ("Executive") (NPB and Bank are sometimes referred to herein
collectively as "Employer").
BACKGROUND


1. Executive is presently employed by NPB as Chairman and Chief Executive
Officer and by Bank as Chairman, pursuant to an employment agreement with
Employer dated as of February 4, 2003 (the “Employment Agreement”).


2. It is the desire of the Boards of Directors of NPB and Bank to amend the
Employment Agreement to extend the term of Executive’s employment through
December 28, 2007.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows:


1. Background. The matters set forth in the "Background" section of this
Amendatory Agreement are incorporated by reference herein.


2. Amendment to Term of Agreement. Section 2(b) of the Employment Agreement is
hereby amended to revise the last sentence to read as follows: “Effective June
5, 2006, the term of this Agreement is extended so as to end on December 28,
2007.”


3. Ratification. As amended hereby, the Employment Agreement is hereby ratified,
confirmed and approved.


4. Governing Law. This Amendatory Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
as of the date first above written.



        NATIONAL PENN BANCSHARES, INC. NATIONAL PENN BANK         By:  
/s/ J. Ralph Borneman,Jr.
By: 
/s/ Glenn E. Moyer
Name:  
J. Ralph Borneman, Jr.
Name: 
Glenn E. Moyer
Title:  
Chairman, Compensation Committee
Title:  
President and Chief
     
Executive Officer
        Witness:  
/s/ Sandra L. Spayd
 
/s/ Wayne R. Weidner
 
Sandra L. Spayd
 
Wayne R. Weidner

 
 
 

--------------------------------------------------------------------------------